Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing


                                                                   FILED
 the defense of res judicata, collateral
 estoppel, or the law of the case.

                                                                 May 16 2012, 8:47 am

ATTORNEY FOR APPELLANT:                                                 CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court

CHRISTOPHER L. LaPAN
Fort Wayne, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

DONALD B. HALL,                                     )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
               vs.                                  )     No. 02A03-1109-DR-479
                                                    )
BEVERLY J. HALL,                                    )
                                                    )
       Appellee-Respondent.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Charles F. Pratt, Judge
                         The Honorable Thomas P. Boyer, Magistrate
                              Cause No. 02D07-0608-DR-463



                                           May 16, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Donald B. Hall appeals the trial court’s denial of his motion for relief from judgment

pursuant to Indiana Trial Rule 60(B). On appeal, he contends that the trial court abused its

discretion when it denied his motion. We agree and therefore reverse and remand.

                              Facts and Procedural History

       Hall (“Husband”) and Beverly J. Hall (“Wife”) were married on December 7, 1979.

During the marriage, Husband and Wife were both employees of General Motors Company.

Husband petitioned for dissolution of marriage, and the trial court dissolved the parties’

marriage by decree of dissolution on October 1, 2008. Paragraph 68 of the Dissolution

Decree states:

       Petitioner is granted and awarded as Petitioner’s sole property, free and clear
       of any and all claims which Respondent may have therein or thereto, all of
       Petitioner’s General Motors hourly employees’ pension benefits subject to
       Respondent receiving by way of a Qualified Domestic Relations Order fifty
       percent (50%) of Petitioner’s General Motors hourly employees’ pension
       benefits which have accrued as of August 28, 2006, in the form of an annuity
       for Respondent’s life time and payable at Petitioner’s earliest eligible
       retirement age.

Appellant’s App. at ii, Trial Court Order at 1. Paragraph 69 of the Decree states:

       Respondent is granted and awarded as Respondent’s sole property, free and
       clear of any and all claims which Petitioner may have therein or thereto, all of
       Respondent’s General Motors hourly employees’ pension benefits subject to
       Petitioner receiving by way of a Qualified Domestic Relations Order fifty
       percent (50%) of Respondent’s General Motors hourly employees’ pension
       benefits which have accrued as of August 28, 2006, in the form of an annuity
       for Petitioner’s life time and payable at Respondent’s earliest eligible
       retirement age.




                                              2
Id. Following the entry of the dissolution decree, the parties disputed whether the Qualified

Domestic Relations Orders (“QDROs”) should be “shared interest” or “separate interest”

QDROs. Id. On March 4, 2009, the trial court determined that the QDROs should be

separate interest QDROs and entered a QDRO with respect to Husband’s pension benefits,

with Wife as alternate payee. For unknown reasons, on that same date, the trial court did not

enter a second QDRO with respect to Wife’s pension benefits, with Husband as alternate

payee.

         Pursuant to the entered QDRO, Wife began receiving benefits from Husband’s

pension on October 1, 2009.1 On April 5, 2010, Wife filed a motion to clarify specifically

noting that a separate QDRO had not been entered by the court as contemplated which would

allow Husband to draw from her pension. Following a hearing on November 1, 2010, the

trial court entered an order noting the “mistake by the Court” in not entering two QDROs on

March 4, 2009. Respondent’s Exh. Y. Therefore, on November 1, 2010, the trial court

entered a QDRO with respect to Wife’s pension, with Husband as alternate payee. Husband

began receiving benefits pursuant to that QDRO on December 1, 2010.

         On March 9, 2011, Husband filed a “Request for Amended Qualified Domestic

Relations Order Date or in the Alternative Motion to Correct Per Rule 59 or in the

Alternative Relief from Judgment Per Rule 60.” Tr. at 3. Prior to the hearing on the motion,

Husband learned that the administrator of Wife’s pension was bound by the date the QDRO



         1
          Although Wife could have elected to receive her first payment in April 2009, based upon the advice
of financial advisors, she voluntarily elected to delay the receipt of her first payment until October 2009. Tr. at
31.

                                                        3
was entered and would not make retroactive payments. Accordingly, at the time of the

hearing on June 28, 2011, rather than requesting retroactive payments, Husband requested

that the trial court correct its mistake by entering a judgment against Wife for $4271.76,

which was the amount calculated by Husband as what he could have collected had the trial

court properly entered a second QDRO on March 4, 2009. On September 2, 2011, the trial

court entered its findings and order denying Husband’s motion for relief. This appeal

ensued.

                                 Discussion and Decision

       We begin by noting that Wife has not filed an appellee’s brief. Consequently, we do

not undertake to develop arguments on Wife’s behalf. See Branham v. Varble, 952 N.E.2d

744, 746 (Ind. 2011). Rather, we will reverse if Husband makes a prima facie showing of

reversible error. Id. Prima facie error in this context is an error at first sight, on first

appearance, or on the face of it. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind.

2006). If Husband is unable to meet this burden, we will affirm. See id.

       Although titled in various ways, Husband’s motion to the trial court may properly be

considered a Trial Rule 60(B) motion for relief from judgment. See Case v. Case, 794

N.E.2d 514, 517 (Ind. Ct. App. 2003). Pursuant to Trial Rule 60(B)(8), on motion and upon

such terms as are just, the court may relieve a party from an entry of judgment for any reason

justifying relief from the operation of the judgment. A trial court’s ruling with regard to a

Trial Rule 60(B) motion is addressed to the court’s equitable discretion. In re Paternity of

P.S.S., 934 N.E.2d 737, 740-41 (Ind. 2010). When reviewing a trial court’s decision of


                                              4
whether to grant or deny a motion for relief from judgment, we do not reweigh evidence. In

re Adoption of T.L.W., 835 N.E.2d 598, 600 (Ind. Ct. App. 2005). We review a trial court’s

grant or denial for an abuse of discretion. Id. An abuse of discretion occurs where the trial

court’s judgment is clearly against the logic and effect of the facts before it and the

inferences which may be drawn therefrom. Id.

       A QDRO is a judgment, decree, or order which relates to the provision of child

support, alimony, or marital property rights for a spouse, former spouse, or dependant of a

participant and creates a right in this person to receive all or a portion of the benefits payable

to the pension participant. Pond v. Pond, 700 N.E.2d 1130, 1134 n. 8 (Ind. 1998) (citing

I.R.C. § 414(p) (1993)). QDROs are authorized under the Retirement Equity Act of 1984.

Id. The Retirement Equity Act of 1984, P.L. 98-397, 98 Stat. 1433 (1984), amended the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001 et seq., to

authorize state courts to order the distribution of pension benefits in divorce actions pursuant

to a QDRO. Id.

       The facts of this case can be summed up in simple terms. The parties’ dissolution

decree provided for an equal division of pension benefits. However, an admitted mistake by

the trial court in not entering a QDRO which permitted Husband to receive benefits at the

same time it entered the QDRO permitting Wife to receive benefits has resulted in Wife

drawing benefits for a substantially longer period of time than Husband. This unintended and

inequitable result cannot stand. We find our recent decision in Evans v. Evans, 946 N.E.2d

1200 (Ind. Ct. App. 2011), instructive.


                                                5
       In Evans, we recognized a dissolution court’s continuing jurisdiction to reexamine a

property settlement where the parties seek clarification of a prior order. Id. at 1204. This

jurisdictional grant to a dissolution court is warranted as an extension of the court’s necessary

and usual powers to effectuate the marital dissolution, which includes the power to interpret

the court’s own decree. Id.       Specifically, in Evans, the dissolution decree ordered the

preparation of a QDRO that included terms that did not comply with ERISA or the pension

plan’s requirements. Thus, that part of the dissolution decree could not be implemented.

Consequently, the trial court offered relief from its initial QDRO pursuant to Trial Rule

60(B) and ordered that the parties agree to an alternate payment plan or that the court would

determine an alternate plan. On appeal, we affirmed the trial court’s decision to grant such

relief and order an alternate payment plan because the original QDRO was legally impossible

to implement and the alternate payment plan was warranted to implement the terms and

intent of the original dissolution decree. Indeed we explained that rather than being an

alteration of the dissolution decree, the court’s 60(B) order was a “clarification” to provide

the wife with the marital property that she was entitled to receive under the original decree.

Id. at 1205.

        Similarly, here, Husband is entitled to a clarification to provide him with the marital

property that he was entitled to receive under the dissolution decree. Husband has made a

prima facie showing of error. The trial court’s failure to enter two separate interest QDROs




                                               6
on the same date has resulted in a windfall to Wife.2 Because the pension administrator

cannot retroactively supply benefits to Husband, the trial court must correct the error by

entering a money judgment against Wife and in favor of Husband. We reverse the trial

court’s denial of Husband’s motion for relief from judgment and remand with instructions for

the trial court to calculate the amount of pension benefits Husband would have received but

for the court’s mistake.

        Reversed and remanded.

VAIDIK, J., and BRADFORD, J., concur.




        2
            We note that, during the hearing on Husband’s motion for relief from judgment, Wife insinuated that
the trial court’s failure to enter a QDRO to effectuate Husband’s interest in Wife’s pension on March 4, 2009,
was the fault of Husband’s counsel as opposed to an oversight by the trial court. Because the trial court did not
make a specific finding in this regard, we must assume that the mistake is that of the court as admitted in its
previous order.

                                                       7